United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Paramount, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 10-458
Issued: November 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2009 appellant filed a timely appeal from a July 21, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined that an overpayment of
$4,372.47 was created from May 24 to July 17, 2003; and (2) whether it properly found appellant
at fault in creating the overpayment.
FACTUAL HISTORY
On December 29, 2002 appellant, then a 54-year-old letter carrier, filed a traumatic injury
claim alleging that he sustained a right shoulder injury on December 19, 2002 when he lifted a
satchel of mail. The Office accepted the claim for right shoulder strain/sprain and impingement
syndrome with partial rotator cuff tear.

Appellant underwent right shoulder surgery on April 17, 2003 and stopped working. In a
claim for compensation (Form CA-7) signed on April 29, 2003, he claimed compensation for
leave without pay commencing April 18, 2003. Appellant also indicated that he had intermittent
wage loss from February 10 to April 17, 2003.
A leave analysis provided by the employing establishment advised that appellant used
sick leave from April 19 to May 15, 2003, then for the week of May 19 to 23, 2003, he used
leave without pay and from May 24 to August 2, 2003 appellant used sick or annual leave. In a
July 3, 2003 letter, an employing establishment human resources specialist stated that prior to
receiving compensation benefits appellant had requested his time be converted to sick leave.
The specialist noted that appellant had been paid by the employing establishment through
June 13, 2003.
In a letter dated September 21, 2003, appellant stated that following the April 17, 2003
surgery he had requested sick leave while he was waiting for compensation to be paid. When he
received his first compensation payment, he submitted a written request to the employing
establishment to stop using sick and annual leave. Appellant stated that he later received two
more compensation payments, but did not initially receive any additional payments from the
employing establishment. He stated that he cashed the compensation payments to pay family
expenses.
The record indicates that the Office issued a compensation payment dated June 13, 2003
for $813.84. A payment dated June 27, 2003, covering the period May 24 to June 20, 2003, was
issued for $2,178.94. By payment dated July 18, 2003, a payment in the amount of $2,193.53
was issued for the period June 21 to July 17, 2003.
By letter dated December 16, 2008, the Office advised appellant of a preliminary
determination that an overpayment of compensation of $4,372.47 had been found for the period
May 24 to July 17, 2003. It found that appellant had received two payments of compensation
covering this period, while he had also been paid by the employing establishment for sick and
annual leave. The Office found appellant at fault in creating the overpayment because he knew
or should have known that he could not receive compensation for the same period he used sick
and annual leave.
Appellant requested a hearing, which was held on April 27, 2009.
By decision dated July 21, 2009, the hearing representative finalized the determination as
to a $4,372.47 overpayment and that appellant was at fault in creating the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that, while an employee
is receiving compensation, he may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.1 Title 20 of the Code of Federal Regulations
1

5 U.S.C. § 8116(a).

2

section 10.500 provides that “compensation for wage loss due to disability is available only for
any periods during which an employee’s work-related medical condition prevents him or her
from earning the wages earned before the work-related injury.” According to 5 U.S.C.
§ 8118(c), an employee may use annual or sick leave at the time disability begins, but his
compensation for disability does not begin until the use of annual or sick leave ends.
ANALYSIS -- ISSUE 1
The record indicates that appellant received two compensation payments totaling
$4,372.47, covering the period May 24 to July 17, 2003. As evidence by the employing
establishment payroll records, appellant used sick or annual leave during this entire period.
Appellant did not provide any contrary evidence. As noted, compensation for wage loss is not
appropriate for periods when a claimant has used sick or annual leave.2 Since appellant received
$4,372.47 in compensation for a period when sick or annual leave was used, an overpayment of
compensation was created.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act3 provides: “Adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”4 No waiver of an overpayment is possible if the claimant is at fault in
creating the overpayment.5
On the issue of fault, 20 C.F.R. § 10.433 provides that an individual will be found at
fault if he or she has done any of the following: “(1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide
information which he or she knew or should have known to be material; or (3) accepted a
payment which he or she knew or should have known was incorrect.”
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment because
he accepted payments he knew or should have known were incorrect. On appeal, appellant’s
representative argues that appellant was not at fault in the creation of the overpayment because
he was compelled to use sick and annual leave to cover his absence after continuation of pay
ended because the employing establishment had run out of CA-7 forms. Appellant
acknowledged that he received the two compensation payments from the Office after he had
received payments from the employing establishment for sick or annual leave. Although
appellant stated he requested the employing establishment stop payments for sick and annual
2

See also L.C., 59 ECAB 569 (2008).

3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8129(b).

5

Gregg B. Manston, 45 ECAB 344 (1994).

3

leave, there is no evidence of any confirmation from the employing establishment at the time he
accepted the June 27 and July 18, 2003 compensation payments. He should have known the
payments were incorrect. Appellant acknowledged that he held the payments for some time, but
was forced to cash the payments to pay family expenses. When appellant accepted the
compensation payments in this case he knew or should have known that such payments were
incorrect.
Pursuant to 20 C.F.R. § 10.433(3), appellant is at fault with respect to the overpayment.
Waiver of the overpayment is not possible when a claimant is at fault in creating the
overpayment. The Board accordingly finds that the Office properly determined that appellant
was not entitled to waiver of the overpayment in this case.
CONCLUSION
The Board finds that a $4,372.47 overpayment of compensation was created for the
period May 24 to July 17, 2003. The Board further finds that the Office properly found appellant
at fault in creating the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2009 is affirmed.
Issued: November 9, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

